MEMORANDUM **
Mario Rivera Ramirez and Areli Consuelo Guerrero Navarrette, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals denial of petitioners’ motion to reopen seeking to challenge the underlying denial of their application for cancellation of removal based on their failure to establish the requisite extreme hardship to their qualifying relatives.
Petitioners contend that the BIA erred in finding that their United States citizen children will not suffer exceptional and extremely unusual hardship if petitioners are removed. Petitioners also contend that their equal protection rights were violated because they are treated differently than other applicants who qualify for relief under the Nicaraguan Adjustment and *959Central American Relief Act (“NA-CARA”).
In their motion to reopen, petitioners offered new evidence of hardship that their oldest United States citizen daughter was experiencing academic difficulties due to a recent diagnosis of dsylexia, and that they had a new United States citizen child. We conclude that the BIA considered the new evidence, and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (the BIA’s denial of motion to reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law”).
Petitioners’ equal protection challenge based on NACARA is foreclosed by Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 603 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.